Citation Nr: 0702344	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-22 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for residuals of injury 
to the mandible.

4.  Entitlement to service connection for shoulder disability 
(to be clarified).

5.  Entitlement to service connection for neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 4, 1972 to 
January 15, 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in April 2003, a statement of the case was issued 
in May 2004, and a substantive appeal was received in June 
2004.  The veteran was scheduled to attend a travel Board 
hearing in June 2006, however, he failed to appear.

The veteran's representative contends that a separate issue 
of entitlement to service connection for lumbar strain was 
denied by the RO, an appeal was perfected, and was merged 
with the appeal in June 2006.  The claims folder does not 
contain any documentation pertaining to a separate claim of 
entitlement to service connection for lumbar strain.  This is 
referred to the RO for appropriate action.

The issues of entitlement to service connection for shoulder 
disability (to be clarified) and neck disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran is any further 
action is required on his part.



FINDINGS OF FACT

1.  The veteran's hypertension was not manifested during 
active service or within one year of discharge from service, 
nor is current hypertension otherwise related to such 
service.

2.  The veteran's low back disability was not manifested 
during active service, nor is current low back disability 
otherwise related to such service.

3.  Any injury to the mandible sustained in service was acute 
in nature and resolved without leaving residual disability.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  Residuals of injury to the mandible was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In October 2002, a VCAA letter was 
issued to the veteran.  The VCAA letter notified the veteran 
of what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
record contains the veteran's service medical records and VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded VA examinations in February 2003.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be 
discussed in more detail below, the Board finds that 
additional VA examinations are unnecessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Hypertension

An examination performed for induction purposes in April 1972 
reflects that the veteran's blood pressure reading was 
104/70.  Service medical records do not reflect any blood 
pressure readings, nor do they reflect a diagnosis of high 
blood pressure or hypertension.  An examination performed for 
separation purposes in December 1972 reflects a blood 
pressure reading of 110/90.  The examination report does not 
contain a diagnosis of hypertension.

A VA outpatient treatment records reflects an initial 
diagnosis of hypertension in July 2002.  

In February 2003, the veteran underwent a VA examination.  
The veteran reported a diagnosis of hypertension in February 
2002 upon being hospitalized.  Upon physical examination, the 
examiner diagnosed essential hypertension controlled on 
medications and diet.

Based upon a review of the entire evidence of record, there 
is no medical evidence to support that his current 
hypertension is due to his active service.  Moreover, 
although hypertension is among the chronic diseases subject 
to presumptive service connection under the provisions of § 
3.307(a), there is no medical evidence of record to show that 
the veteran's hypertension was manifested to a compensable 
degree within the one-year presumptive post-service period.  

While acknowledging that the veteran's blood pressure reading 
was higher upon separation from service, as compared to the 
reading upon entry into service, the December 1972 examiner 
did not diagnosis high blood pressure or hypertension.  This 
objective evidence supports a finding that the veteran did 
not have high blood pressure or hypertension upon separation 
from service.  Upon review of the post-service medical 
records, the first diagnosis of hypertension was in 2002.  
Accordingly, a diagnosis of hypertension was not rendered 
within the one year presumptive window.  The evidence of 
record does not contain any references to treatment for 
hypertension prior to 2002.

The Board acknowledges that the February 2003 VA examiner did 
not review the claims folder, nor was an opinion offered with 
regard to etiology.  The Board finds, however, that another 
VA examination is not necessary to make a final adjudication.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to hypertension, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for another VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of hypertension 
in service.  Moreover, given the absence of any competent 
evidence of hypertension for over 29 years after service, any 
current opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility).  

There is otherwise no medical evidence to support an 
etiological relationship of his current diagnosed 
hypertension to his period of active service.

The Board has considered the veteran's own lay statements to 
the effect that his hypertension is causally related to his 
active service; however, it is noted that there is no medical 
evidence of record to support such a theory and the veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The negative clinical and documentary 
evidence post-service for 29 years is more probative than the 
remote assertions of the veteran.  The lack of continuity of 
treatment may bear in a merits determination on the 
credibility of the evidence of continuity of symptoms by lay 
parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

In summary, there is no probative evidence of hypertension 
during his active service.  Thus, service connection for 
hypertension is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Low back disability

A September 1972 service medical record reflects complaints 
of pain in the back.  On physical examination there was a 
small amount of spasm.  Service medical records do not 
reflect any follow-up treatment or complaints related to the 
back.  An examination performed for separation purposes in 
December 1972 reflects that the 'spine, other 
musculoskeletal' was clinically evaluated as normal.  With 
regard to the 'upper extremities,' the only defect noted was 
limited suppination in the right elbow.

VA treatment records dated in February 2002 reflect 
complaints of back pain without radiation.  The veteran 
reported that back pain was exacerbated by prolonged sitting, 
and he reported that he was a former landscaper.

The veteran underwent a VA examination in February 2003.  He 
reported intermittent back pain with some radiation to the 
right side with some associated paresthesias.  Upon physical 
examination, the examiner diagnosed chronic low back 
condition with minimal to moderate functional limitational 
loss due to pain.

As set forth above, the veteran has claimed service 
connection for low back disability.  Although service medical 
records do reflect complaints related to the back in 
September 1972, on separation examination four months later, 
his spine was clinically evaluated as normal.  

The record also contains a lack of continuity of 
symptomatology following discharge from service.  The 
objective medical evidence reflects that the veteran did not 
complain of back pain until February 2002, approximately 30 
years after separation from service.  

There is no evidence to suggest that any current back 
disability is related to the back complaint noted 30 years 
prior in service.  In light of the lack of complaints and 
objective findings for 30 years, it appears that any such 
back complaints in service were acute and transitory and 
essentially resolved without leaving chronic residual 
disability.  A veteran's belief that he is entitled to some 
sort of benefit simply because he had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges that the February 2003 VA examiner did 
not review the claims folder, nor was an opinion offered with 
regard to etiology of his low back disability.  The Board 
finds, however, that another VA examination is not necessary 
to make a final adjudication.  In consideration of the 
factors outlined in McLendon, the evidence does not suggest 
that any current low back disability may be associated with 
back pain experienced 30 years prior during service.  In 
other words, given the absence of any competent evidence of 
low back disability for 30 years after service, any current 
opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility).  

The Board has considered the veteran's own lay statements to 
the effect that his low back disability is causally related 
to his active service; however, it is noted that there is no 
medical evidence of record to support such a theory and the 
veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu, supra.  The 
negative clinical and documentary evidence post-service for 
30 years is more probative than the remote assertions of the 
veteran.  The lack of continuity of treatment may bear in a 
merits determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage, supra.

In short, the preponderance of the evidence is against 
entitlement to service connection for low back disability.  
It follows that there is not such an approximate balance of 
the positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Residuals of injury to mandible

Service medical records reflect that in October 1972, the 
veteran sought emergency treatment for a laceration to the 
left lower cheek.  (The Board notes for the record that 
service medical records actually reflect a date of November 
27, 1972, in which the veteran sought emergency medical 
treatment for the laceration, however, entries dated in late 
October and early November 1972 reflect that the incident 
likely occurred on October 27, 1972.)  He claimed that he had 
been hit with a belt buckle.  On examination, it was noted 
that the laceration was 5 inches in length and 1 centimeter 
deep down to the mandible.  There was no apparent bone damage 
when probed.  He had no difficulty breathing or talking.  The 
wound was cleaned, and sutures were applied.  Three days 
later the veteran underwent a dressing change, and it was 
noted that the area had a lot of swelling but no redness.  He 
was sent to full duty.  The sutures were removed eight days 
later.  An examination performed for separation purposes in 
December 1972 reflects that the 'head, face, neck and scalp' 
and 'mouth and throat' were clinically evaluated as normal.  
The examination report does not reflect any findings of 
residuals related to the laceration.

VA outpatient treatment records dated in November 2001 
reflect findings of a parotid gland cyst at the right jaw, 
inferior to the right ear, however, such mass is as a result 
of a stab wound which occurred approximately 10 years prior.  
The veteran has not claimed that any such mass is related to 
the laceration sustained during service.

The veteran underwent a VA examination in February 2003.  He 
reported that he was hit by a belt buckle and this caused a 
laceration which had to be repaired.  He also claimed that 
the mandible had to be reduced.  The veteran specifically 
denied any specific pain in the jaw or discomfort at the time 
of the examination.  An x-ray examination of the mandible 
revealed no evidence of acute fracture of the mandible.  The 
examiner diagnosed fracture of the mandible in 1971, stable.

While acknowledging the laceration to the mandible sustained 
during service, the Board notes that service medical records 
do not reflect that the mandible had to be reduced.  In fact, 
although the laceration reached the mandible, the in-service 
examiner specifically noted no bone damage.  In light of the 
veteran's post-service subjective report of no pain or 
discomfort in the jaw, and no objective findings of a 
fracture to the mandible, there is no evidence that the 
veteran has a current disability as a result of laceration to 
the mandible during service.  

As such, in the absence of proof of a present disability, 
there can be no valid claim of service connection.  Again, a 
veteran's belief that he is entitled to some sort of benefit 
simply because he had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  See Brammer, supra.  

The record also contains no evidence of any continuity of 
symptomatology following discharge from service as there is 
no evidence of any post-service medical treatment for 
residuals of injury to his mandible since his period of 
active service.  

The Board acknowledges that the VA examiner did not provide 
an opinion with regard to etiology of the veteran's claimed 
residuals of injury to the mandible.  The Board notes, 
however, that no disability was found on objective 
examination, thus a nexus opinion could not be rendered.  In 
consideration of the factors outlined by McLendon, there is 
no competent evidence of a current disability, thus the 
standards are not met which require a nexus opinion.  

In short, the preponderance of the evidence is against 
entitlement to service connection for residuals of injury to 
the mandible.  It follows that there is not such an 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension is not 
warranted.  Entitlement to service connection for low back 
disability is not warranted.  Entitlement to service 
connection for residuals of injury to the mandible is not 
warranted.  To this extent, the appeal is denied.


REMAND

In his August 2002 claim for compensation, the veteran 
specifically claimed entitlement to service connection for a 
left shoulder injury.  The veteran underwent a VA examination 
in February 2003 pertaining to a left shoulder injury, 
however, only a history of injury to the right shoulder was 
noted.  The veteran complained of right shoulder pain 
radiating to his neck.  The examiner diagnosed chronic left 
shoulder condition with minimal functional limitational loss 
due to pain.  The March 2003 rating decision denied 
entitlement to service connection for left shoulder 
condition.  In his April 2003 notice of disagreement, the 
veteran stated that he was taking pain medication for his 
neck and shoulder, however, he did not specifically identify 
which shoulder.  In another statement submitted by the 
veteran in August 2003, he specifically expressed 
disagreement with the denial of service connection for left 
shoulder disability.  The May 2004 statement of the case 
recharacterized the issue as entitlement to service 
connection for shoulder and neck disability, and appeared to 
only discuss the right shoulder in continuing the denial of 
service connection.

In light of the inconsistencies in the procedural record with 
regard to the veteran's claim of service connection for 
shoulder disability, the RO should contact the veteran to 
inquire as to whether he is claiming entitlement to service 
connection for left and/or right shoulder disability.  

Depending on the veteran's response to the RO's inquiry as to 
the proper claim on appeal and in light of the 
inconsistencies in the February 2003 VA examination of 
record, the veteran should then undergo another VA 
examination to assess whether he has a current shoulder 
disability and/or neck disability, and the etiology of any 
such claimed disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran to 
clarify whether he is claiming 
entitlement to service connection for 
right shoulder disability, and/or left 
shoulder disability, and develop any such 
claims as necessary pursuant to the VCAA 
notice and assistance provisions.

2.  Subsequent to clarification by the 
veteran as to the claimed disabilities, 
he should be scheduled for a VA 
examination to determine the nature and 
etiology of any current shoulder and neck 
disabilities.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  Any medically 
indicated special tests (such as x-rays 
if deemed medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to the 
following:

a)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current left or right 
shoulder disability is causally related 
to service or any incident therein;  

b)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current neck disability 
is causally related to service or any 
incident therein;  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the clarified issues on 
appeal, to include entitlement to service 
connection for left shoulder disability 
and/or right shoulder disability, and 
entitlement to service connection for 
neck disability.  If the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


